DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2021 has been entered.  

Response to amendment

Claims 1, 8 and 15 have been amended. Claims 1-20 are pending.  

Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. § 103(a) have been fully considered but are moot in view of the new grounds of rejection.  

This action is Non-Final.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).

In the instant case, Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite indexing records. 
Regarding representative claims 1, 8 and 15 the limitation of “defining” “receiving” “selecting”, “matching”, “generating”, “revising” all are processes, that under broadest reasonable interpretation, covers performance of the limitation in the mind 
This judicial exception is not integrated into a practical application. In particular, representative claim 15 recites additional element, memory and processor.  The recited “memory and processor”, are recited at a high level of generality. Although the claim recites additional elements, the additional element do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the used of abstract idea to a particular technological environment of field of use.  

The combination of these additional elements is no more than mere instructions to apply the exception using series of steps.  Accordingly, even in combination, the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application.  Thus, the claims are abstract.
The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 8, 11, 13, 15, 18 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Harger et al. (US 2008/0243885 A1) in view of Pena Munoz et al. (US 2018/0336235 A1) further in view of Carmel et al (US 2013/0238631 A1).

Regarding claims 1, 8 and 15 Harger discloses computer implemented method for indexing records in an entity resolution system, the method comprising: 
(see Harger paragraph [0009], More advanced database management systems can create and manage identity entities more intelligently. In some cases, if a record matches any of the existing records above a certain confidence score, then that record is considered to be part of the same identity entity, even if that record matches only one other records in the identity entity); 
receiving, by the one or more computer processors, an incoming data entity (see Harger paragraph [0048], As data records from the information sources are fed into the MEI, the MEI may attempt to match the incoming data record about an entity to a data record already located in the MEI database); 
selecting, by the one or more computer processors, a set of entity candidates according to the entity indexing attributes (see Harger paragraph [0082], Once the threshold has been set, in step 306, a plurality of candidates may be retrieved. To select the candidates, the input attributes are divided into combinations of attributes, such as the last name and phone number of the patient, the first name and last name of a patient, and the first name and phone number of the patient. The data records in the MEI database are exactly matched against each combination of attributes to generate a plurality of candidate data records); 
matching, by the one or more computer processors, the incoming data entity to an entity candidate (see Harger paragraph [0082], The data records in the MEI database are exactly matched against each combination of attributes to generate a plurality of candidate data records. Determining candidates from several combinations of attributes permits more fault tolerance because a data record may have a misspelled last name, but will still be a candidate because the combination of the first name and the phone number will locate the data record Thus, a misspelling of one attribute will not prevent the data record from being a candidate. Once the group of candidates has been determined, the confidence level for each candidate data record may be calculated); 
generating, by the one or more computer processors, an analysis of the entity candidate selection according to an entity attribute effectiveness (see Harger paragraph [0082], Once the group of candidates has been determined, the confidence level for each candidate data record may be calculated; see Harger paragraph [0083] The confidence level may be calculated based on a scoring routine, which may use historical data about a particular attribute, such as a last address. Thus, if the current address and past addresses match a query, the confidence level is higher than that for a data record with the same current address but a different old address. The scoring routine may also give a higher confidence level to information more likely to indicate the same entity, such as a social security number. The scoring routine may add the confidence level for each attribute to generate a confidence level value for a candidate record (match score)).
Pena Munoz expressly discloses revising, by the one or more computer processors, the entity indexing attributes by adding an entity candidate…attribute to the entity indexing attribute according to the analysis (see paragraph [0080], At step S808, it is determined whether the obtained distance measure between the acquired dataset entity and the registered entity selected as the most similar registered entity to the member of the second set is above or below a defined threshold. The defined threshold is a global variable in the system, which may be predefined and adaptable by a system administrator. If it is determined that the obtained distance measure is below the threshold, then the flow proceeds to S809: consolidating the acquired dataset property-value pairs for the entity into the array of registered entity property-value pairs stored with respect to the most similar registered entity. If it is determined that the obtained distance measure is above the threshold, the flow proceeds to S810: including S815S815, adding the acquired dataset property-value pairs to the reconciled data store as registered entity property-value pairs with respect to the entity, and S814S814, creating a new entry in the register for the entity). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Pena Munoz into the method of Harger to have revising, by the one or more computer processors, the entity indexing attributes by adding an entity candidate attribute to the entity indexing attribute according to the analysis.  Here, combining Pena Munoz with Harger, which are both related to entity indexing, improves Harger by enhancing the interoperability of machines by storing datasets with accurate descriptors. Furthermore, the accessibility and efficiency of storage is enhanced with meaningfully annotated data, (see Pena Munoz paragraph [0006]). 
Carmel expressly discloses adding an entity candidate payload attribute (see Carmel paragraph [0097], an attribute is added to the taxonomy as attributeType/attributeName/attributeValue. However, for numeric attributes this representation means significant increase in the taxonomy size, and for large data with many numeric attributes the taxonomy might be overloaded. For that reason, the representation of numeric attributes may be changed to be a combination of a category and payload. That is, the category representing the attribute is attributeType/attributeName, and when it is added to a document (either in Ce or in CSe), the attribute value is added as the category payload; see Carmel paragraph [0102], The index and search is extended to support category sets by adding one more special field which is used to map documents to their category sets. Furthermore, for each field that represents a category, a payload is added that contains the identifiers of all category sets that include this category).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Carmel into the method of Harger to have revising, by adding an entity payload attribute.  Here, combining Carmel with Harger, which are both related to entity indexing, improves Harger by allowing efficient facet aggregation over arbitrary subsets of category sets, (see Carmel paragraph [0102]). 

Regarding claims 4, 11 and 18 Harger discloses, wherein analyzing entity
candidate selection according to the entity attribute effectiveness includes analyzing all entity attributes (see Harger paragraph [0082], Once the group of candidates has been determined, the confidence level for each candidate data record may be calculated; see Harger paragraph [0083] The confidence level may be calculated based on a scoring routine, which may use historical data about a particular attribute, such as a last address. Thus, if the current address and past addresses match a query, the confidence level is higher than that for a data record with the same current address but a different old address. The scoring routine may also give a higher confidence level to information more likely to indicate the same entity, such as a social security number. The scoring routine may add the confidence level for each attribute to generate a confidence level value for a candidate record (match score)).).

Regarding claims 6, 13 and 20 Harger discloses, wherein analyzing entity
candidate selection according to the entity attribute effectiveness includes evaluating an entity attribute value set size (see Harger paragraph [0082], Once the threshold has been set, in step 306, a plurality of candidates may be retrieved. To select the candidates, the input attributes are divided into combinations of attributes, such as the last name and phone number of the patient, the first name and last name of a patient, and the first name and phone number of the patient. The data records in the MEI database are exactly matched against each combination of attributes to generate a plurality of candidate data records).

Claims 7 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Harger et al. (US 2008/0243885 A1) in view of Pena Munoz et al. (US 2018/0336235 A1) further in view of Carmel et al (US 2013/0238631 A1) in view of Altaf et al. (US 2018/0210957 A1) 

Regarding claims 7 and 14 Altaf expressly discloses wherein revising the entity
indexing attributes comprises removing an existing entity attribute index and recommending a new entity attribute for indexing (see Altaf paragraph [0039], If the number of times the attribute is mentioned is below a threshold (step 164), the attribute is removed from the value pair attributes associated with the item within the index of the enterprise system (step 166) and the method returns to step 164; If the number of times the attribute is mentioned is greater than a threshold (step 164), the most referenced attributes are added or stored with values in the data records of the data sources of the index of the enterprise system (step 168)).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Altaf into the method of Harger to have revising, by adding an entity payload attribute.  Here, combining Altaf with Harger, which are both related to entity indexing, improves Harger by improving or refining the indexing of the stored attributes associated with items for further search queries, (see Altaf paragraph [0036]). 

Claims 2-3, 9-10 and 16-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Harger et al. (US 2008/0243885 A1) in view of Pena Munoz et al. (US 2018/0336235 A1) further in view of Carmel et al (US 2013/0238631 A1) further in view of Takayama et al. (US 2015/0248440 A1).

Regarding claims 2, 9 and 16 Takayama expressly discloses, wherein analyzing entity candidate selection according to the entity attribute effectiveness includes determining an entity attribute frequency of occurrence (see Takayama paragraph [0093], the co-occurrence use frequency in the attribute name-entity candidate relation degree list H1 in FIG. 13 is acquired based on a hit number when searched it using the search engine in the Web, but the co-occurrence use frequency may be acquired based on a commercial co-occurrence frequency dictionary. In addition, the relation degree in the attribute name-entity candidate relation degree list H1 concerned may be based on a similarity degree with the attribute name and the entity candidate. For example, the similar degree with the attribute name and the entity candidate is acquired based on commercial thesaurus dictionary).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Takayama into the method of Harger have determining an entity attribute frequency of occurrence.  Here, combining Takayama with Harger, which are both related indexing and searching entity-relationship data, improves Harger by providing efficient data update processing. (see Takayama paragraph [0007]).

Regarding claims 3, 10 and 17 Takayama expressly discloses, wherein analyzing entity candidate selection according to the entity attribute effectiveness includes determining an entity attribute frequency of matching (see Takayama paragraph [0093], the co-occurrence use frequency in the attribute name-entity candidate relation degree list H1 in FIG. 13 is acquired based on a hit number when searched it using the search engine in the Web, but the co-occurrence use frequency may be acquired based on a commercial co-occurrence frequency dictionary. In addition, the relation degree in the attribute name-entity candidate relation degree list H1 concerned may be based on a similarity degree with the attribute name and the entity candidate. For example, the similar degree with the attribute name and the entity candidate is acquired based on commercial thesaurus dictionary).
Harger to have determining an entity attribute frequency of matching.  Here, combining Takayama with Harger, which are both related indexing and searching entity-relationship data, improves Harger by providing efficient data update processing. (see Takayama paragraph [0007]).

Claims 5, 12 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Harger et al. (US 2008/0243885 A1) in view of Pena Munoz et al. (US 2018/0336235 A1) further in view of Carmel et al (US 2013/0238631 A1) further in view of Degiere et al. (US 2018/0121520 A1).

Regarding claims 5, 12 and 19 Degiere expressly discloses, wherein analyzing entity candidate selection according to the entity attribute effectiveness includes determining an entity attribute statistical profile (see Degiere paragraph [0067], a machine learning technique is used to generate a statistical model that is trained based on a history of attribute values associated with different entities, such as users indicated in a user profile database or a CRM database. The statistical model is trained based on multiple attributes described herein. In machine learning parlance, such attributes are referred to as "features." To generate and train a statistical model, a set of features is specified and a set of training data is identified).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Degiere into the Harger to have determining an entity attribute statistical profile.  Here, combining Degiere with Harger, which are both related indexing and searching entity-relationship data, improves Harger by providing ranking model to provide the best candidate entity (see Degiere paragraph [0072]).


Conclusion
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164